Citation Nr: 0806849	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-34 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chrondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent rating for 
chrondromalacia of the left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran received a hearing in June 2007 in which he 
testified as to the severity of his current left knee 
condition.  Based on this testimony, it appears that his 
disability may have worsened since his last VA examination in 
March 2005.  Furthermore, the veteran also contended in his 
notice of disagreement that the VA examination did not 
adequately discuss the degree of functional loss he 
experienced due to symptoms such as pain on motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  For these reasons, 
the Board finds that another VA examination is necessary 
before this claim can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected left knee disability.  
It is imperative that this remand and the 
claims file be made available to the 
examiner in connection with the 
examination.  

2.  After accomplishing any additional 
development deemed appropriate, the RO/AMC 
should readjudicate the issue on appeal.  
If the desired benefit is not granted to 
the veteran's satisfaction, a supplemental 
statement of the case should be furnished 
to the veteran and his representative, and 
the appropriate time period within which 
to respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



